Dear Mrs. Schwegmann:
This is a clarification of Opinion Number 93-214 as issued by this office in response to your request regarding whether the Open Meetings Law (LSA-R.S. 42:4.1 et seq.) applies to Animal Care and Use Committee meetings held on state university campuses.  Our original opinion was that the Committee is subject to the Open Meetings Law if it is a committee or subcommittee of a state university's governing body appointed to serve an advisory or administrative function.  However, in view of a recent district court decision which has come to light, it is necessary at this time to withdraw this opinion.
This opinion, however, must yield to the decisions of the Louisiana Courts.  The Civil District Court for the Parish of Orleans, Division "C", in the case of Marvin Koch v. Institutional Animal Care and Use Committee of the Louisiana State University Medical Center, in an opinion dated June 27, 1990, held that the Committee is not a public body within the meaning of the Louisiana Open Meetings Law.  Therefore, insofar as Opinion Number 93-214 is in conflict with the decision of the court in the above cited case, it must be considered to be withdrawn.
I hope that this sufficiently clarifies our original opinion. If you require any further information, please feel free to contact this office.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC/pb/0786l